Citation Nr: 9921349	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance (Chapter 35 
benefits). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 1968, 
from January 1970 to September 1977, and from March 1980 to 
January 1993.  The veteran died on October [redacted] 1996.  The 
appellant is his widow. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a rating decision in June 1997 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran died on October [redacted] 1996, at the age of 49 years 
as a result of cardiac arrest. 

2.  At the time of the veteran's death, service connection was in 
effect for the following disabilities, at the stated levels of 
disability:  chronic obstructive pulmonary disease (COPD), 30 
percent; moderate loss of range of motion of the lumbar spine, 
with degenerative changes, 20 percent; status post meniscectomy 
of the right knee, with moderate loss of range of motion, 20 
percent; slight loss of range of motion of the left knee, with 
degenerative changes, 10 percent; slight loss of range of motion 
of the right hip, 10 percent; arthritis of the cervical spine, 10 
percent; right shoulder bursitis with slight loss of range of 
motion, 10 percent; residuals of a fracture of the left great 
toe, with degenerative changes and loss of range of motion, 10 
percent; tinnitus, 10 percent; hiatal hernia with reflux, 10 
percent; temporomandibular jaw syndrome, with no interference 
with mastication, noncompensable (0 percent); appendectomy scar, 
noncompensable; epicondylitis of the right elbow, noncompensable; 
residuals of a fracture of the 4th and 5th fingers of the right 
hand, without loss of range of motion, noncompensable; hearing 
loss, noncompensable; and perforation of the tympanic membrane, 
noncompensable. 

3.  There is no competent medical evidence of a nexus between the 
veteran's fatal cardiac arrest and his periods of military 
service or any disability attributable thereto. 

4.  At the time of the veteran's death in October 1996, he was 
not in receipt of, and was not entitled to receive, a permanent 
total service-connected disability, and there is no evidence that 
the veteran died as a result of a service-connected disability. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to Dependents' Educational 
Assistance (Chapter 35 benefits) lacks entitlement under the law.  
38 U.S.C.A. §§ 3500 through 3566 (West 1991); 38 C.F.R. §§ 3.807 
and 21.3001 through 21.3344 (1998); Cacalda v. Brown, 9 Vet. App. 
261, 265 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. § 5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim of entitlement to service connection 
for the cause of the veteran's death is well grounded, an 
appellant must demonstrate the incurrence or aggravation of a 
disease or injury in service, see Layno v. Brown, 6 Vet. App. 
465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and a nexus between the in-service injury or disease and 
the cause of death, see Lathan v. Brown, 7 Vet. App. 359, 365 
(1995) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Medical evidence is required to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Layno, 6 Vet. App. at 469.  The 
truthfulness of evidence for the purpose of determining whether 
the appellant's claim of entitlement to service connection for 
the cause of the veteran's death is well grounded will be 
presumed, as required by Robinette v. Brown, 8 Vet. App. 69, 77 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 3.303(b).  
See Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a chronic 
condition either in service or during an applicable presumption 
period and that the veteran still has such condition.  That 
evidence must be medical, unless it relates to a condition that 
the Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service or 
any applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.

I. Service Connection for Cause of Death

Service connection for the cause of the veteran's death may be 
granted if a disorder incurred in or aggravated by service either 
caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312.

The appellant, widow of the veteran, contends that service 
connection is merited for the cause of the veteran's death.  The 
appellant argues that the veteran's service-connected 
disabilities contributed to the immediate cause of his death, 
cardiac arrest.  The appellant wrote that the veteran experienced 
recurrent chest pains during service, for which he was treated on 
multiple occasions, and that these were "incorrectly diagnosed 
or overlooked." 

Service connection was established during the veteran's lifetime 
for the following disabilities, at the stated levels of 
disability:  chronic obstructive pulmonary disease (COPD), 30 
percent; moderate loss of range of motion of the lumbar spine, 
with degenerative changes, 20 percent; status post meniscectomy 
of the right knee, with moderate loss of range of motion, 20 
percent; slight loss of range of motion of the left knee, with 
degenerative changes, 10 percent; slight loss of range of motion 
of the right hip, 10 percent; arthritis of the cervical spine, 10 
percent; right shoulder bursitis with slight loss of range of 
motion, 10 percent; residuals of a fracture of the left great 
toe, with degenerative changes and loss of range of motion, 10 
percent; tinnitus, 10 percent; hiatal hernia with reflux, 10 
percent; temporomandibular jaw syndrome, with no interference 
with mastication, noncompensable (0 percent); appendectomy scar, 
noncompensable; epicondylitis of the right elbow, noncompensable; 
residuals of a fracture of the 4th and 5th fingers of the right 
hand, without loss of range of motion, noncompensable; hearing 
loss, noncompensable; and perforation of the tympanic membrane, 
noncompensable.  The veteran's combined service-connected 
disability rating was 80 percent.  Service connection had been 
denied for chest pain, hypertension, foreign body in the left 
eye, pneumonia, and peripheral neuropathy. 

The evidence of record includes service medical records, which 
reflect numerous complaints of chest pain by the veteran as early 
as March 1986, indicated to be atypical chest pain.  The service 
retirement examination in September 1992 indicated that the 
veteran's complaints of chest pain were mostly related to hiatal 
hernia symptoms with reflux. 

A VA examination in July 1993 related the veteran's complaints of 
chest pain to his (service-connected) hiatal hernia.  At that 
examination, the veteran reported that he had experienced periods 
of epigastric distress in the xiphoid area aggravated by certain 
foods and stress, which lasted for several hours and had been 
helped by antacids.  The veteran denied any relation to 
activities such as stair climbing or brisk walking.  The 
resulting diagnosis was chest pain "most likely" secondary to 
hiatal hernia, and that the symptoms were "not consistent with 
cardiac etiology." 

The veteran died on October [redacted] 1996.  The immediate cause of 
death listed on the Certificate of Death is cardiac arrest.  No 
underlying or contributing causes of death were listed.  The 
manner of death was determined to be natural. 

Lacking in this appellant's case is competent medical evidence of 
a nexus between any primary or contributory cause of the 
veteran's death by cardiac arrest and the veteran's periods of 
military service, or disabilities attributable thereto (including 
service-connected disabilities).  It is not alleged or shown that 
chronic disability involving a cardiac disorder was present in 
service, nor is a continuity of cardiac symptomatology shown 
during post-service years.  Savage, supra.   There is no 
competent medical evidence of record to relate the veteran's 
numerous complaints of chest pain in service (atypical chest 
pain) to his cause of death in October 1996 by cardiac arrest.  
Likewise, there is no competent medical evidence of record to 
relate the veteran's subsequent complaints of chest pain in July 
1993 to service.  The only medical opinion of record is to the 
effect that the veteran's complaints of chest pain in July 1993 
were "most likely" secondary to hiatal hernia, and that the 
symptoms were "not consistent with cardiac etiology."  

With regard to the appellant's assertion of etiology, a lay 
person is competent to describe symptoms observed, but is not 
competent to offer evidence which requires medical knowledge, 
such as diagnosis or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992); Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  A layperson is generally not capable of 
opining on matters requiring medical knowledge, such as . . . the 
condition causing [identified] symptoms.  Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  If the only evidence on a medical issue is 
the testimony of a lay person, the claimant does not meet the 
burden imposed by 38 U.S.C. section 5107(a) and does not have a 
well-grounded claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-grounded 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

The Board notes that the veteran's sister, a registered nurse, 
has proffered that she has reviewed the medical records regarding 
the veteran and has essentially offered her opinion that chest 
pains during service, diagnosed as hiatal hernia, were really 
early signs of cardiac disability which caused the veteran's 
death, but were misdiagnosed.  With regard to such a nexus 
opinion by a nurse, who is also a relative of the veteran, in 
Black v. Brown, 10 Vet. App. 279, 284 (1997), the Court 
indicated: 

The Court does not question the appellant's 
wife's qualifications as a nurse.  However, 
the appellant's wife, while medically 
trained, has given no indication that she 
has special knowledge regarding cardiology 
nor is there any evidence to that effect in 
the record.  Based on the record and the 
appellant's statement, the appellant's 
wife's duties as a registered nurse are 
administrative in nature and do not relate 
to cardiology.  Furthermore, there is no 
indication in the record that the 
appellant's wife ever participated in his 
treatment.  In this case, the record 
contains medical diagnoses and reports that 
pertain to the veteran's physical and 
emotional state since 1946.  The record 
throughout this period does not contain a 
qualified medical opinion indicating that 
his injuries and disabilities may have 
caused his heart problems.  In light of the 
other medical evidence of record, the 
veteran's wife's opinion regarding the 
etiology of the appellant's disability is 
not probative medical evidence.  

But see Goss v. Brown, 9 Vet. App. 109, 113 (1996) (treating 
nurse's statement enough to well ground claim where nurse 
participated in the treatment of the veteran for symptoms of 
frostbite).  

As there is no competent medical evidence of record of a nexus 
between any primary or contributory cause of death and the 
veteran's period of military service or disabilities attributable 
thereto, the Board finds that the appellant's claim is not well 
grounded and must, therefore, be denied.  38 U.S.C.A. § 5107(a).  

As the foregoing explains the need for competent evidence linking 
the cause of the veteran's death to his active duty service, the 
Board views its discussion as sufficient to inform the appellant 
of the elements necessary to complete her application.  See 
Graves v. Brown, 8 Vet. App. 522, 524-525 (1996).  Should the 
appellant, in the future, produce such competent medical opinion, 
there would be a basis for adjudicating her claim on the merits.

II. Dependents' Educational Assistance (Chapter 35 benefits)

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides two 
basic criteria to determine whether a child, spouse or surviving 
spouse of a veteran has "basic eligibility."  As pertains to 
those veterans who died after service, first, the veteran must 
have been discharged from service under conditions other than 
dishonorable, which the veteran was in this case.  38 C.F.R. § 
3.807(a)(1) (1998).  

Second, in cases where the veteran has already died, the veteran 
must have had a permanent total service-connected disability at 
the date of his death or must have died as a result of a service-
connected disability.  38 C.F.R. § 3.807(a)(3) and (4) (1998). 
Neither criterion has not been met because, at the date of his 
death, the veteran did not have a permanent total service-
connected disability, nor, as the Board's decision herein 
reflects, has the appellant established that the veteran died as 
a result of a service-connected disability.  

In light of the Board's decision herein that the appellant's 
claim for service connection for the cause of the veteran's death 
is not well grounded, the appellant does not meet the basic 
eligibility criteria of 38 C.F.R. § 3.807(a) (1998). Therefore, 
the claim for Chapter 35 benefits lacks legal merit and must be 
denied.  The Court has held that "where the law and not the 
evidence is dispositive, the claim should be denied or the appeal 
to the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  Accordingly, the claim sought under 
the current legal theory must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated for 
lack of legal merit or entitlement); accord Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

Although the Board considered and handled these claims on grounds 
different from that of the RO, which denied the claims on the 
merits, the appellant has not been prejudiced by the decision.  
This is because, in assuming that the claims were well grounded, 
the RO accorded the appellant greater consideration than her 
claims in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case to 
the RO for consideration of the issue of whether the appellant's 
claims are well grounded would be pointless and, in light of the 
law cited above, would not result in determinations favorable to 
her.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49, 747 
(1992).

Finally, the Board considered the doctrine of reasonable doubt.  
However, as the appellant's claims do not even cross the 
threshold of being well-grounded claims, a weighing of the merits 
of these claims is not warranted, and the reasonable doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The appellant's claim for service connection for the cause of the 
veteran's death having been found to be not well grounded, the 
appeal is denied.

The appellant's claim of entitlement to service connection for 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, 
being without legal merit, is denied. 


		
	JOHN R. PAGANO
	Member, Board of Veterans' Appeals



 

